In this case, there was an award in the Bureau, affirmed in the Essex Court of Common Pleas, and Mr. Justice Parker deniedcertiorari. Such a result should not be lightly disturbed.
The deceased was a laborer. He was 58 1/2 years old. He had arterio-sclerosis heart disease. While engaged in overtime and extra heavy exertion, he died of coronary occlusion with thrombosis.
The proofs show that this could have been caused by the extra strain under which he was working that day. We, too, find as a fact that there was a causal relation between the extra heavy exertion occasioned by decedent's work and his death. The case clearly falls within the rule laid down in Bernstein FurnitureCo. v. Kelly, 115 N.J.L. 500; Hentz v. Janssen DairyCo., 122 Id. 494; Ciocca v. National Sugar Refining Co.,124 Id. 329; Molnar v. American Smelting Co., 127 Id.118; affirmed, 128 Id. 11.
The writ is denied, with costs.